Motion by defendant Superintendent of Banks and cross motion by plaintiff to amend remittitur granted to the extent indicated, and, in other respects, denied. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: The Supreme Court is directed to enter a judgment adjudging that plaintiff recover of the defendant Elliott V. Bell, as Superintendent of Banks of the State of New York, as liquidator of the business and property in the State of New York of Yokohama Specie Bank, Ltd., the sum of $557,561.25, without interest, which sum shall constitute a preferred claim payable out of the assets of the Yokohama Specie Bank, Ltd., in the possession of the defendant, Elliott V. Bell, as Superintendent of Banks of the State of New York, as liquidator of the business and property in the State of New York of Yokohama Specie Bank, Ltd., the payment of which, however, is subject to the provisions of Executive Order No. 8389, as amended, and the rules and regulations issued pursuant thereto. A Federal question was presented and necessarily passed upon by this court, viz.: it was held that the provisions of Executive Order No. 8389, as amended, and the rules and regulations issued pursuant thereto did not prevent the accrual or creation of the claim sued upon or render such claim void, but merely prevented the payment of the claim until an appropriate Federal license is obtained, and that the documents in evidence do not constitute such a license. *Page 792